THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

           The State, Respondent,

           v.

           Roy Lee Jones, Petitioner.

           Appellate Case No. 2016-001933



      ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                      Appeal from Greenville County
                    Robin B. Stilwell, Circuit Court Judge


                           Opinion No. 27822
                   Heard May 3, 2018 – Filed July 5, 2018


                        AFFIRMED AS MODIFIED


           Appellate Defender David Alexander and Appellate
           Defender Lara M. Caudy, both of Columbia, for
           Petitioner.

           Attorney General Alan McCrory Wilson, Senior
           Assistant Deputy Attorney General Deborah R.J. Shupe,
           both of Columbia, and Solicitor W. Walter Wilkins, III,
           of Greenville, for Respondent.


JUSTICE HEARN: Petitioner Roy Lee Jones appeals his convictions for first-
degree criminal sexual conduct (CSC) with a minor, second-degree CSC with a
minor, and two counts of committing a lewd act on a minor. The issues Jones raises
on appeal all concern the admission of testimony from an expert witness qualified
in child sexual abuse dynamics. The court of appeals affirmed Jones's convictions.
State v. Jones, 417 S.C. 319, 790 S.E.2d 17 (Ct. App. 2016). Finding no reversible
error, we affirm the court of appeals, but we take the opportunity to clarify the proper
inquiry for determining whether a particular subject area falls outside the realm of
lay knowledge, thus requiring expert testimony.

                           FACTUAL BACKGROUND
       Jones was charged with numerous offenses for the ongoing sexual abuse of
his then-girlfriend's two daughters. Testifying at trial, the older daughter (Daughter
1) stated the abuse began sometime in 2003 as she was entering the tenth grade.
While Jones's behavior was initially limited to sexual comments about her body,
Daughter 1 stated it progressed to groping and eventually to sexual intercourse. In
total, Daughter 1 estimated Jones sexually abused her over a hundred times until it
came to a halt in 2009 when Jones was imprisoned for assault and battery of a high
and aggravated nature.

       The younger daughter (Daughter 2) testified Jones began molesting her when
she was around ten years old, also beginning as touching and groping before
escalating into forced sexual intercourse. Daughter 2 claimed she told Mother about
the abuse, but Mother did not take any steps to stop it. When called to testify, Mother
admitted Daughter 2 told her about the abuse, but explained she did not immediately
notify the authorities after learning of the allegations because she feared they would
take her children from her.

      The State then presented expert testimony from Shauna Galloway-Williams,
who was qualified as an expert in child sexual abuse dynamics. Jones objected to
the admission of Galloway-Williams' testimony, arguing the basis for her opinions
was not reliable and that the subject matter of her testimony was not beyond the
ordinary knowledge of the jury. After the State proffered Galloway-Williams'
testimony, the trial judge concluded the subject matter of her testimony was not
common knowledge and determined she established sufficient reliability for her
testimony. Thus qualified, Galloway-Williams testified generally about delayed
disclosure in sexual abuse cases and the response of nonoffending caregivers.
Galloway-Williams did not reference the victims in this case, and after being
questioned on cross-examination, stated she had never met with any of the other
witnesses, including the victims and Mother.
       Testifying in his own defense, Jones denied ever sexually abusing the victims
and claimed the charges were brought against him in retaliation after he caught
Daughter 1 stealing money from him. Jones was found guilty of first-degree CSC
with a minor, second-degree CSC with a minor, and two counts of lewd act upon a
child, and was sentenced to life without parole for first- and second-degree CSC and
fifteen years' imprisonment for each count of lewd act. After his convictions were
affirmed by the court of appeals, Jones petitioned this Court for certiorari.

                                       ISSUES
I. Did the court of appeals err by holding the trial court did not abuse its discretion
when it qualified Galloway-Williams as an expert in child sex abuse dynamics when
the subject matter of her testimony was well within the realm of lay knowledge, was
highly prejudicial to Jones, and improperly bolstered the complainants' credibility?

II. Did the court of appeals err by holding the trial court did not abuse its discretion
when it qualified Galloway-Williams as an expert in child sex abuse dynamics where
there was insufficient evidence of the reliability of her testimony and whether those
matters had ever been subjected to peer review?

                                    DISCUSSION
I. SUBJECT MATTER OF EXPERT TESTIMONY

      Jones argues the trial judge erred in qualifying Galloway-Williams as an
expert because the subject matter of her testimony was not beyond the ordinary
knowledge of the jury. According to Jones, there is no field of study regarding "child
sex abuse dynamics," and the State used that term to mask her actual role as a
forensic interviewer.

       The admissibility of an expert's testimony is a matter within the trial court's
sound discretion and the determination will not be reversed on appeal absent an
abuse of discretion. State v. Cope, 405 S.C. 317, 344–45, 748 S.E.2d 194, 208
(2013). A trial court's ruling on the admissibility of expert testimony constitutes an
abuse of discretion where the ruling is unsupported by the evidence or controlled by
an error of law. Maybank v. BB&T Corp., 416 S.C. 541, 567, 787 S.E.2d 498, 511
(2016). Rule 702, SCRE, states, "If scientific, technical, or other specialized
knowledge will assist the trier of fact to understand the evidence or to determine a
fact in issue, a witness qualified as an expert by knowledge, skill, experience,
training, or education, may testify thereto in the form of an opinion or otherwise."
In determining whether to admit expert testimony, the trial court must make three
inquiries: (1) whether the evidence will assist the trier of fact; (2) whether the expert
has acquired the requisite knowledge and skill to qualify as an expert in that
particular subject matter, and (3) whether the substance of the testimony is reliable.
State v. Council, 335 S.C. 1, 20, 515 S.E.2d 508, 518 (1999). "Expert testimony
may be used to help the jury to determine a fact in issue based on the expert's
specialized knowledge, experience, or skill and is necessary in cases in which the
subject matter falls outside the realm of ordinary lay knowledge." Watson v. Ford
Motor Co., 389 S.C. 434, 445, 699 S.E.2d 169, 175 (2010).

        Though she was admitted generally as an expert in child sex abuse dynamics,
Galloway-Williams' testimony concerned two distinct concepts: delayed disclosure
by sexual abuse victims and the behavior of nonoffending caregivers. As to the first
area, the law in South Carolina is settled: behavioral characteristics of sex abuse
victims is an area of specialized knowledge where expert testimony may be utilized.
See State v. Anderson, 413 S.C. 212, 218, 776 S.E.2d 76, 79 (2015) ("Certainly we
recognize that there is such an expertise: this is the type of expert who can, for
example, testify to the behavioral characteristics of sex abuse victims."). Her
testimony about delayed disclosure from sex abuse victims fits squarely within this
commonly recognized category. However, the behavior of nonoffending caregivers
presents a less settled question. Nevertheless, our review of the record indicates the
trial judge did not abuse his discretion in finding the subject appropriate for expert
testimony.1 The State explained it was offering Galloway-Williams' testimony to
educate the jurors on why a nonoffending caregiver may fail to act after learning
sexual abuse was occurring, contrary to what a reasonable person would expect.
Finding this testimony to be in a similar category as other behavioral testimony
admissible in sexual abuse cases, the trial judge concluded it fell outside the scope
of lay knowledge and was therefore admissible.2

1
  We caution this holding does not create a categorical rule establishing this as a
recognized area of expertise in every case. If such an expert is challenged, the proper
course of action for the trial court remains to hear a proffer of the proposed expert's
testimony and determine whether the all of the requirements of Rule 702, SCRE,
have been satisfied.
2
  Furthermore, although Galloway-Williams may conduct forensic interviews in her
professional capacity, that fact does not bar her from qualifying as an expert witness
in another area. As the trial judge properly noted, State v. Kromah, 401 S.C. 340,
737 S.E.2d 490 (2013), restricted the expert qualification of forensic interviewers
who evaluated the victim and would then testify as to the veracity of the victim's
claims. In contrast, Galloway-Williams did not evaluate or interview the victims.
Staying within the confines of Kromah and its progeny, we find Galloway-Williams'
        Although we find ample support for the trial judge's determination that the
subject matter of Galloway-Williams' testimony was beyond the ken of lay
knowledge, we wish to reiterate the proper test for this determination. In affirming
the trial judge, the court of appeals took into consideration whether the jurors'
responses during voir dire indicated any prior knowledge or experience with sexual
abuse. As support for this holding, the court of appeals cited to State v. Brown, 411
S.C. 332, 768 S.E.2d 246 (Ct. App. 2015), which similarly considered jurors' voir
dire responses an appropriate factor in determining whether a particular subject area
is beyond the ken of lay knowledge. Whether the subject matter of a proposed
expert's testimony is outside the realm of lay knowledge is a determination left solely
to the trial judge and his or her sense of what knowledge is commonly held by the
average juror. The purpose of voir dire is to assess a juror's individual biases and
overall fitness to serve on the jury––not to probe the need for expert testimony. See,
e.g., Mu'Min v. Virginia, 500 U.S. 415, 431 (1991) ("Voir dire examination serves
the dual purpose of enabling the court to select an impartial jury and assisting
counsel in exercising peremptory challenges."); Rosales-Lopez v. United States, 451
U.S. 182, 188 (1981) ("Voir dire plays a critical function in assuring the criminal
defendant that his Sixth Amendment right to an impartial jury will be honored.");
State v. Clark, 981 S.W.2d 143, 146 (Mo. 1998) ("The purpose of voir dire is to
discover bias or prejudice in order to select a fair and impartial jury."); State v.
Green, 301 S.C. 347, 354, 392 S.E.2d 157, 161 (1990) ("The ultimate consideration
is that the juror be unbiased, impartial and able to carry out the law as it is explained
to him."). Accordingly, we overturn that portion of the court of appeals' opinion and
Brown to the extent they indicate it is appropriate to evaluate the need for expert
testimony based on voir dire responses.

II. RELIABILITY OF TESTIMONY

      Next, Jones argues it was error to admit Galloway-Williams' testimony
because there was no evidence demonstrating her opinions were accurate or reliable.
Specifically, Jones alleges Galloway-Williams failed to identify or name any studies


generalized testimony did not result in improper bolstering on behalf of the victims.
Likewise, we find no error in the trial judge's prejudice analysis under Rule 403,
SCRE. See State v. Collins, 409 S.C. 524, 534, 763 S.E.2d 22, 28 (2014) (noting a
trial judge's decision regarding the comparative probative value and prejudicial
effect of evidence is given great deference and only reversed in exceptional
circumstances).
supporting her opinions, nor did she state whether any of the literature she relied on
had been peer reviewed. With no evidence to demonstrate her reliability, Jones
argues the trial judge failed to act as a gatekeeper. We disagree.

       In assessing the admissibility of expert testimony, the trial court must make a
threshold determination of reliability. State v. White, 382 S.C. 265, 273, 676 S.E.2d
684, 688 (2009). While both scientific and nonscientific expert testimony require
the trial court make a finding of reliability, there is no formulaic approach for
determining the reliability of nonscientific testimony. Id. at 274, 676 S.E.2d at 688.
As the court of appeals noted, Jones relies primarily on this Court's opinion in State
v. Chavis, 412 S.C. 101, 771 S.E.2d 336 (2015), to support his contention that
Galloway-Williams' testimony was unreliable.

       In Chavis, the trial court qualified the same forensic interviewer who
evaluated the victim as an expert in the field of child abuse assessment. On appeal,
the Court found the qualification was error because, although the forensic
interviewer had extensive experience and training using the RATAC protocol, there
was insufficient evidence demonstrating her individual reliability. The Court
explained, "[T]here is simply no evidence that her conclusions or impressions taken
from these interviews were accurate." Id. at 108, 771 S.E.2d at 339. While the Court
acknowledged there is no "formulaic approach for determining . . . reliability" in
nonscientific areas, "evidence of mere procedural consistency does not ensure
reliability without some evidence demonstrating that the individual expert is able to
draw reliable results from the procedures of which he or she consistently applies."
Id.

       Unlike the proposed expert in Chavis, Galloway-Williams did not testify
about forensic interviewing methods nor the use of the RATAC protocol. Instead,
her testimony focused on explaining the concept of delayed disclosure and the role
of nonoffending caregivers in the dynamics of sexual abuse. Although Galloway-
Williams did not identify by name the articles serving as the basis for her opinions,
she indicated she could provide citations if given an opportunity to gather them.
Additionally, she explained her opinions were supported by peer-reviewed
professional journals and trade publications, all of which were uniformly accepted
and recognized by child sexual abuse experts and professionals. Galloway-Williams
also testified she participates in the peer review process and has given numerous
presentations on the subject. When questioned on cross, she testified she was
unaware of any organizations that found her methods unreliable and that, out of all
cases involving delayed disclosure of child abuse, statistically two to four percent
are considered false allegations.
       We find Jones's argument conflates reliability with perfection. There is
always a possibility that an expert witness's opinions are incorrect. However,
whether to accept the expert's opinions or not is a matter for the jury to decide. Trial
courts are tasked only with determining whether the basis for the expert's opinion is
sufficiently reliable such that it be may offered into evidence. Here, Galloway-
Williams met the threshold reliability requirement when she testified her methods
were published in professional articles and trade publications, subject to peer review,
and uniformly accepted and relied upon by other professionals in the field.
Accordingly, we affirm the trial judge's finding.

                                   CONCLUSION

   Based on the foregoing, the court of appeals' opinion is AFFIRMED AS
MODIFIED.

      BEATTY, C.J., KITTREDGE, FEW and JAMES, JJ., concur.